


Exhibit 10.27(ii)

 

ANACOR PHARMACEUTICALS, INC.

 

AMENDMENT NO. 1 TO

 

EQUITY DISTRIBUTION AGREEMENT

 

This Amendment No. 1 (the “Amendment”) to Equity Distribution Agreement (the
“Agreement”) dated as of January 18, 2013 by and between Anacor
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Wedbush
Securities Inc.,  (“Wedbush”), is made as of March 4, 2013, by and between the
Company and Wedbush.

 

RECITALS

 

A.                                    In connection with a proposed public
offering, the Company submitted a Notice: Listing of Additional Shares to NASDAQ
LLC (the “Exchange”) as required by the Exchange.

 

B.                                    The Exchange objected to the absence of
the term “at-the-market” in either the Agreement or in the related prospectus
supplement filed with the Securities and Exchange Commission on January 18,
2013.

 

C.                                    In response to the objection from the
Exchange, the parties hereto desire to enter into this Amendment as of the date
hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Company and Wedbush hereby agree that the Agreement shall be amended
and further agree as follows:

 

1.                                      Sale of Shares.

 

a.              Section 3(b) is hereby amended and restated in its entirety as
follows:

 

“Subject to the terms and conditions hereof, Wedbush shall use its commercially
reasonable efforts to execute any Company order submitted to it hereunder to
sell Shares and with respect to which Wedbush has agreed to act as sales agent.
Wedbush may sell shares by any method permitted by law deemed to be an
“at-the-market” offering as defined in Rule 415 of the Securities Act of 1933,
as amended, including without limitation sales made directly on the Exchange, on
any other existing trading market for the Common Stock, or to or through a
market maker. The Company acknowledges and agrees that (i) there can be no
assurance that Wedbush will be successful in selling the Shares, (ii) Wedbush
will incur no liability or obligation to the Company or any other person or
entity if it does not sell Shares for any reason and (iii) Wedbush shall be
under no obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as otherwise specifically agreed by Wedbush and in each such
instance approved in writing by the Company.”

 

2.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the laws of the State of New
York.  The Company hereby submits to the non-exclusive jurisdiction of any court
of the State of New York located in New York County or the United States
District Court for the Southern District of New York in any suit or proceeding
arising out of or relating to this Agreement or

 

--------------------------------------------------------------------------------


 

the transactions contemplated thereby.  The Company irrevocably and
unconditionally waives any objection to the laying of venue of any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated thereby in any court of the State of New York located in New York
County or the United States District Court for the Southern District of New York
and irrevocably and unconditionally waives and agrees not to plead or claim in
any such court that any such suit or proceeding in any such court has been
brought in an inconvenient forum.

 

3.                                      Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

4.                                      Titles and Subtitles.  The titles and
subtitles used in this Amendment are used for convenience only and are not to be
considered in construing or interpreting this Amendment.

 

5.                                      Entire Agreement.  The Agreement and
this Amendment constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof.  Except as
specifically provided in this Amendment, the Agreement shall remain in full
force and effect.

 

6.                                      Definitions.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Agreement.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

The parties hereto have executed this Amendment No. 1 to Equity Distribution
Agreement as of the date first written above.

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Geoffrey M. Parker

 

Name: Geoffrey M. Parker

 

Title: Senior Vice President, Chief Financial Officer

 

 

 

 

 

WEDBUSH SECURITIES INC.

 

 

 

 

 

 

By:

/s/ Benjamin J. Davey

 

Name: Benjamin J. Davey

 

Title: Managing Director, Head of ECM

 

Signature Page to Amendment No. 1 to Equity Distribution Agreement

 

--------------------------------------------------------------------------------
